Citation Nr: 0422357	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-05 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for right knee disability.

2.  Entitlement to service connection, to include on a 
secondary basis, for bilateral ankle disability.

3.  Entitlement to service connection, to include on a 
secondary basis, for low back disability.

4.  Entitlement to an increased disability rating for left 
knee laxity, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for left 
knee arthritis, currently evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from April 1951 to January 
1953.  The veteran has been awarded the Combat Infantry 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that requires some explanation.  A May 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California denied 
entitlement to increased ratings for the veteran's left knee 
laxity and arthritis conditions.  In response to his notice 
of disagreement with that rating decision he was issued a 
statement of the case in March 2002, and later in March 2002 
the veteran perfected his appeal of the May 2001 rating 
decision.

In an October 2002 rating decision, the Los Angeles RO denied 
service connection for right knee, low back and bilateral 
ankle disabilities, to include as secondary to the veteran's 
service-connected left knee disorders; that rating decision 
also increased the evaluation assigned the left knee 
arthritis to 20 percent disabling.  Jurisdiction over the 
case was thereafter transferred to the RO in Reno, Nevada in 
January 2003.  In February 2003 the veteran was issued a 
statement of the case in response to his disagreement with 
the October 2002 rating decision; the statement of the case 
addressed the three service connection issues.  In April 2003 
the veteran submitted a VA Form 9 on which he indicated that 
he was only appealing the issue of entitlement to service 
connection for right knee disability, but on which he 
nevertheless presented argument concerning low back 
disability.  In August 2003 the veteran submitted a statement 
in which he requested a Board hearing with respect to not 
only the increased rating issues, but also as to the three 
service connection issues.

In light of the above, the Board finds that the veteran has 
perfected an appeal with respect to each of the issues listed 
on the title page of this action.  The record reflects that 
the veteran in January 2004 presented testimony before the 
undersigned at a hearing held in Las Vegas, Nevada.  
Additional evidence was presented at the hearing, for which a 
waiver of initial RO consideration was submitted by the 
veteran.  In February 2004 the veteran again submitted 
additional evidence, along with a waiver of initial RO 
consideration.


FINDINGS OF FACT

1.  The veteran's left knee laxity is productive of no more 
than slight instability of the knee.

2.  The veteran's left knee arthritis is mild in nature, and 
is productive of pain, crepitation, occasional edema, mild 
weakness and incoordination, and some limitation of motion, 
but not by any locking, fatigability or significantly 
diminished range of left knee motion or function.

3.  Right knee disability did not originate in, as a result 
of, or within one year of discharge from, service, and was 
not caused or chronically worsened by service-connected 
disability.

4.  Bilateral ankle disability did not originate in or as a 
result of service, and was not caused or chronically worsened 
by service-connected disability.

5.  Low back disability did not originate in or as a result 
of service, and was not caused or chronically worsened by 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee laxity have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2003).

2.  The criteria for an evaluation in excess of 20 percent 
for left knee arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2003).

3.  Right knee disability was not incurred in or aggravated 
by active service, its incurrence or aggravation during such 
service may not be presumed, nor is right knee disability 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2003).

4.  Bilateral ankle disability was not incurred in or 
aggravated by active service, nor is bilateral ankle 
disability proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2003).

5.  Low back disability was not incurred in or aggravated by 
active service, its incurrence or aggravation during such 
service may not be presumed, nor is low back disability 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, a rating decision dated in May 2001 
denied entitlement to increased ratings for the veteran's 
left knee disorders, and an October 2002 rating decision 
denied service connection for right knee, bilateral ankle and 
low back disorders.  The record reflects that the veteran was 
provided with notice of the above rating decisions, and was 
provided with statements of the case in May 2002 and February 
2003 which collectively notified him of the issues addressed, 
the evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.  In addition, the 
veteran was advised by VA, via a September 2001 
correspondence, of what evidence VA would obtain on his 
behalf and of what evidence he was responsible for submitting 
in connection with all of the claims currently before the 
Board.  The September 2001 correspondence also advised him of 
the information and evidence necessary to substantiate his 
claims, and suggested submitting any relevant evidence in his 
possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
The veteran's increased ratings claims were thereafter re-
adjudicated in an October 2002 supplemental statement of the 
case.  The Board notes that an October 2003 correspondence 
again provided the veteran with the notice contemplated by 
38 U.S.C.A. § 5103(a) in relation to the instant appeal.

While the notice provided to the veteran in September 2001 
was not given prior to the first RO adjudication of the 
claims for increased ratings in May 2001, the notices were 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
September 2001 notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been afforded numerous opportunities to supplement the 
record, and as noted above his claims were re-adjudicated in 
an October 2002 supplemental statement of the case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statements 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claims.  Moreover, and as noted above, the 
September 2001 and October 2003 correspondences notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
record contains the veteran's service medical records as well 
as VA treatment reports for July 1953 to February 2004, 
private medical records for November 1972 to October 2001, 
and a March 2002 statement by Dr. D. Shieh.  In addition, the 
record reflects that, in connection with the instant appeal, 
the veteran was afforded a VA fee basis examination in August 
2000, and VA examinations in April 2001 and May 2003.  The 
Board notes that the veteran, at his January 2004 hearing, 
testified that he was dissatisfied with the May 2003 
examiner.  The veteran did not otherwise provide any argument 
suggesting the examination was inadequate, and after 
reviewing the reports of the May 2003 examinations, the Board 
finds that they are adequate for the purpose of fairly 
adjudicating the instant appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Left knee laxity and arthritis

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left knee disorders.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  

Briefly, as noted in the Introduction, the veteran's period 
of service ended in January 1953.  Service connection for 
left knee disability was granted in May 1953, and was 
evaluated as non-compensably disabling.  In June 1954 the 
evaluation assigned the disability was increased to 10 
percent.  In August 1999 the components of the veteran's left 
knee disability were separately evaluated; a 10 percent 
evaluation was assigned for left knee laxity, and a 10 
percent evaluation was assigned for left knee arthritis.  In 
October 2002, the evaluation assigned the left knee arthritis 
was increased to 20 percent disabling.

VA treatment records for July 1953 to February 2004 document 
complaints of left knee pain.  X-ray studies of the left knee 
in February 2002 document the presence of degenerative 
changes, with obliteration of the lateral joint compartment.  
Physical examination disclosed the presence of full range of 
left knee motion without any swelling.  A January 2002 entry 
notes that the veteran exercised at a gym by riding an 
exercise bicycle.  In July 2002 he complained of left knee 
symptoms aggravated by prolonged sitting or standing, or by 
bad weather; he also complained that his knee locked up and 
occasionally swelled and gave way.  Physical examination 
disclosed the presence of mild edema and tenderness, but he 
exhibited full range of left knee motion without any 
suggestion of laxity or diminished strength.  An August 2002 
physical therapy note indicates that the veteran ambulated 
independently with a cane, but had a severely altered gait 
favoring the left leg.  His lower extremity strength was 
almost full, but he exhibited moderate left knee crepitus, 
demonstrated mild incoordination, and complained of 
difficulty in performing his activities of daily living.  An 
October 2002 entry indicates that the veteran's gait was 
normal when examined, and that he was able to walk on his 
heels and toes.  A January 2004 entry notes the presence of 
left knee crepitus and stiffness.

In several statements on file the veteran contends that he 
experiences limited left knee motion as well as pain with 
movement, for which he uses a cane and a brace.

The veteran was afforded a VA fee basis examination in August 
2000, at which time he complained of left knee laxity, pain, 
weakness, stiffness, recurrent subluxation, swelling, 
inflammation, instability, locking, fatigue, and lack of 
endurance.  He also indicated that his left knee symptoms 
were aggravated by traversing stairs and by prolonged 
sitting, and that he experienced daily flare ups lasting a 
few minutes.  He reported that he had been prescribed a 
walking brace and indicated that he experienced difficulty 
performing certain activities of daily living.  The veteran 
reported that he was retired.  Physical examination revealed 
that the veteran had a normal gait, and the examiner noted 
that the veteran did not require an assistive device to 
ambulate.   The veteran exhibited no limitation of function 
with standing or walking.  Examination of the knee revealed 
the absence of any heat, redness, swelling, effusion, 
instability or weakness.  The veteran was able to extend the 
knee to 0 degrees and to flex the knee to 100 degrees; he 
exhibited pain at the extremes of flexion.  No fatigue, 
weakness, lack of endurance or incoordination was present 
affecting range of motion.  X-ray studies of the left knee 
revealed the presence of degenerative arthritis.  The 
examiner concluded that there was no left knee instability, 
but that limitation of left knee motion with discomfort was 
present.  He indicated that the veteran could perform his 
activities of daily living, but was limited with respect to 
prolonged walking, kneeling, squatting and traversing stairs. 

The veteran was afforded a VA examination in April 2001 at 
which time physical examination disclosed the presence of a 
limp and a guarded gait, and he was noted to use a cane 
because of left knee pain.  He reported left knee pain with 
weight-bearing, walking or standing, and indicated that he 
was unable to sit for prolonged periods because of stiffness.  
He exhibited left knee extension to 5 degrees and flexion to 
105 degrees; the examiner noted the presence of discomfort 
starting 105 degrees of flexion.  There was 1/4-inch atrophy in 
the left lower extremity and pain with patellar compression.  
Strength was 4/5 in the left lower extremity, described by 
the examiner as slightly decreased.  X-ray studies of the 
left knee showed osteoarthritis and loss of the lateral 
aspect of the joint line, as well as bone on bone contact.  
The examiner concluded that there was no left knee laxity, 
but that there was some weakness and functional loss with 
range of motion testing.

In a March 2002 statement, D. Shieh, M.D., indicates that the 
veteran has degenerative joint disease affecting both knees, 
as well as knee crepitus, and noted that the veteran's 
disorders caused significant discomfort with walking.

The veteran was afforded a VA examination in May 2003, at 
which time he complained of constant left knee pain, as well 
as constant swelling and painful limitation of knee motion.  
He also reported daily left knee weakness and giving way, and 
indicated that he wore a corset on the knee and used a cane.  
He denied any left knee locking or episodes of dislocation or 
subluxation, but indicated that the knee prevented him from 
walking more than one block or squatting or kneeling.  He 
denied any flare ups of his left knee disorders.  Physical 
examination disclosed that the veteran had a brisk and normal 
gait.  The examiner noted that he presented with a new cane 
and corset, but that he did not require a cane to ambulate.  
The veteran was able to walk on his heels and toes and to 
squat about 75 percent of the way without difficulty.  Range 
of left knee motion testing disclosed extension to 0 degrees 
and flexion to 140 degrees, with pain evident at the extremes 
of flexion.  No swelling or tenderness was evident, and the 
veteran's ligaments were intact without signs of instability.  
There was no muscle wasting of the thighs.  The left knee 
range of motion was active versus strong resistance.  X-ray 
studies of the left knee showed mild lateral compartment 
narrowing and generalized osteoporosis.  The examiner 
diagnosed generalized osteoporosis and left knee mild 
osteoarthritis without neurological or mechanical deficit.  
The examiner concluded that the left knee condition would not 
be expected to involve significant limping, and that 
generalized osteoporosis was most likely the source of his 
pain and was due to advancing age.

The veteran was afforded a second examination in May 2003, at 
which time he reported using a cane for his left knee 
disorders as well as a left knee corset.  The veteran 
indicated that he required rest after walking one block.  
Physical examination disclosed that he presented with a cane, 
but the examiner noted that the cane was not necessary for 
him to ambulate.  The veteran was able to walk on his heels 
and toes and to almost fully squat.  There was muscle wasting 
in the lower extremities.

At his January 2004 hearing before the undersigned, the 
veteran testified that he experienced left knee pain, 
swelling, crepitus and limitation of motion.  He denied 
experiencing any laxity or looseness in the knee.  He 
testified that prolonged sitting affected his left knee 
symptoms, and that his left knee disorders impaired certain 
activities of daily living.  His spouse testified that he 
experienced difficulty with walking on uneven surfaces.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).

The RO rated the veteran's left knee arthritis as 20 percent 
disabling under Diagnostic Code 5010.  Under that code, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 20 
percent rating is warranted where flexion is limited to 30 
degrees, and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A 20 percent rating is warranted for extension limited 
to 15 degrees, and a 30 percent rating is warranted for 
extension limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Alternatively, a 20 percent rating is warranted for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

The RO rated the veteran's left knee laxity as 10 percent 
disabling under Diagnostic Code 5257.  Under that code, 
slight knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for moderate knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

With respect to the veteran's left knee arthritis, the Board 
finds that the evidence of record demonstrates that the 
veteran's disability picture most nearly approximates the 
criteria for a 20 percent evaluation.  The evidence shows 
that the left knee arthritis is productive of pain and 
crepitus, as well as occasional edema, and that the veteran 
uses ambulatory aids.  The evidence shows, however, that the 
left knee arthritis, while described as bone on bone on X-ray 
studies in April 2001, and as involving obliteration of the 
lateral joint compartment on X-ray studies in February 2002, 
was nevertheless described as mild in nature by the May 2003 
examiner.  Moreover, while the veteran's left knee flexion 
was limited to 100 degrees at his August 2000 examination and 
to 105 degrees at his April 2001 examination (with extension 
limited to five degrees at that time as well), on every other 
occasion on which left knee range of motion testing was 
conducted the veteran exhibited full range of motion.  
Moreover, while the veteran exhibits some weakness and 
incoordination in the left knee, his examiners have described 
the weakness and incoordination as slight, and he retains the 
ability to heel and toe walk, and to almost fully squat.  The 
Board also notes that his examining physicians have concluded 
that the veteran actually does not require assistive devices 
to ambulate.  The veteran's complaints concerning the 
swelling, giving way and locking he experiences have been 
considered, but when all of the evidence is considered, there 
simply is no reasonable support for a finding that the 
veteran's left knee arthritis warrants a higher rating.  To 
that extent, the veteran's statements to the contrary are 
unsupported.

In light of these clinical findings, the Board concludes that 
the preponderance of the evidence supports a continuation of 
the currently assigned 20 percent evaluation.  Accordingly, 
an increased evaluation for the veteran's service connected 
left knee arthritis is not warranted.

With respect to contentions advanced as to 38 C.F.R. §§ 4.40 
and 4.45, see DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995), the Board notes that despite complaints of recurrent 
giving way, swelling and locking, his treating and examining 
physicians have noted the presence of no more than slight 
weakness or incoordination associated with the left knee.  At 
his May 2003 examination the veteran was able to strongly 
flex his knee against resistance, and the examiner concluded 
that there was no mechanical deficit in the left knee.  
Moreover, while he exhibited severe gait disturbance at a 
physical therapy session in August 2002, the examiner 
nevertheless described any incoordination as mild, and the 
remainder of the VA treatment records, as well as the VA 
examination reports on file (other than the April 2001 
examination), showed that his gait was considered normal.  In 
addition, while the veteran at his August 2000 examination 
was able to flex his left knee only to 100 degrees and at his 
April 2001 examination to only 105 degrees, both examiners 
noted that it was only at those extremes of flexion that the 
veteran began to evidence pain, and that the treatment 
records and May 2003 examination report show that his left 
knee range of motion was full.  The Board notes that the 
veteran was consistently able to heel and toe walk on 
examination and to squat almost fully.  As noted previously, 
a 30 percent evaluation for limitation of knee motion 
requires limitation of flexion to 15 degrees or limitation of 
extension to 20 degrees.  Accordingly, as the veteran retains 
substantially full range of left knee motion, without 
evidence of more than slight weakness or incoordination, and 
as the functional impairment associated with the veteran's 
left knee pain is not shown to be in excess of that 
contemplated by the assigned evaluation of 20 percent, the 
Board concludes that a higher evaluation under 38 C.F.R. 
§§ 4.40 and 4.45 for left knee arthritis is not warranted.

With respect to the left knee laxity, the Board finds that 
the evidence of record demonstrates that the veteran's 
disability picture most nearly approximates the criteria for 
a 10 percent evaluation under Diagnostic Code 5257.  While 
the veteran uses a left knee corset and a cane, the evidence 
developed and received in connection with the instant claim 
consistently shows the absence of any left knee laxity or 
instability.  VA treatment records document the absence of 
any left knee laxity, the August 2000 examiner concluded 
there was no left knee instability evident, the April 2001 
examiner noted the absence of any laxity, and the May 2003 
examiner found the veteran's ligaments to be intact, without 
any instability.  The veteran's statements and testimony 
concerning instability associated with the left knee have 
been considered, but as they are unsupported by the VA 
treatment records and examination reports on file, the Board 
finds that the veteran's observations as to any left knee 
subluxation or instability are entitled to no evidentiary 
weight.  Accordingly, in light of the absence of any evidence 
of more than slight instability associated with the left 
knee, the Board concludes that the preponderance of the 
evidence supports a continuation of the currently assigned 10 
percent evaluation for left knee laxity.  38 C.F.R. § 4.14; 
see Johnson v. Brown , 9 Vet. App. 7, 11 (1996).

II.  Service connection

Factual background

Service medical records are negative for any finding or 
diagnosis of right knee, right or left ankle, or lower back 
disability.  Service personnel records show that the veteran 
was awarded the Combat Infantry Badge.

VA treatment records for July 1953 to February 2004 show that 
X-ray studies of the right knee in July 1953 and left ankle 
in February 1954 were negative for any abnormalities.  In 
December 1953 the veteran complained of joint line tenderness 
of the left lower extremity extending to his ankle; physical 
examination in February 1954 revealed no pertinent clinical 
findings for the ankle.  February 1999 X-ray studies of the 
right knee demonstrated the presence of osteoarthritis, and 
X-ray studies in February 2002 showed degenerative changes.  
In July 1999 the veteran presented with complaints of right 
knee pain and was noted to use a cane; he denied any history 
of right knee trauma.  Physical examination disclosed the 
presence of a vertical scar over the medial aspect of the 
right knee, which the examiner characterized as a war injury; 
the veteran was diagnosed with probable right knee 
osteoarthritis secondary to favoring his leg for a number of 
years.  An August 2002 physical therapy note indicates that 
the veteran ambulated independently with a cane, but had a 
severely altered gait favoring his left leg; the examiner 
noted the presence of mild incoordination on examination.  An 
October 2002 entry notes that the veteran's gait was normal, 
and that he was able to walk on his heels and toes.  A 
February 2004 entry notes that physical examination of the 
veteran's lower back disclosed mild scoliosis and paraspinous 
muscle tension.  The examiner diagnosed scoliosis with low 
back muscle strain, and concluded that the veteran was 
probably compensating for left knee pain.

Private medical records for November 1972 to October 2001 
document complaints of foot pain, but are silent for any 
reference to the veteran's right knee, lower back or ankles.

On VA examination of May 1996 the veteran exhibited right 
knee crepitus.

In several statements on file the veteran contends that his 
right knee, lower back and bilateral ankle problems were 
caused by the alteration in his gait to compensate for left 
knee disability.  He also argues that his right knee 
disability originated from a shell fragment injury to the 
joint in service.

The veteran was afforded a VA fee basis examination in August 
2000, at which time physical examination disclosed that he 
had a normal gait, without the need for an assistive device 
to ambulate.  No left knee instability or incoordination was 
present, and no right knee abnormalities were identified.  
The examiner concluded that there was no left knee 
instability, although there was limitation of left knee 
motion with discomfort.

The veteran was afforded a VA examination in April 2001, at 
which time he reported sustaining shrapnel wounds to the soft 
tissues near his right knee.  Physical examination disclosed 
the presence of a limp and a guarded gait, and he was noted 
to use a cane because of left knee pain.  He complained of 
left knee pain with weight-bearing, walking or standing.  His 
left lower extremity strength was slightly decreased.  X-ray 
studies of the lumbosacral spine showed decreased lumbar 
curvature at the sacroiliac joint; spondylosis at L5; facet 
arthrosis at L5-S1; and osteoporosis.  X-ray studies of the 
ankles were negative for any abnormalities.  X-ray studies of 
the right knee showed mild narrowing of the joint space.  X-
ray studies of the left knee showed osteoarthritis and loss 
of the lateral aspect of the joint line, as well as bone on 
bone contact.  The examiner concluded that there was no left 
knee laxity, but that there was some weakness.  With respect 
to the right knee and ankles, the examiner noted that the 
veteran had been shifting his weight to the right because of 
joint pain, but that the "right knee was not an area of 
complaint through the range of motion and strength testing"; 
that the ankle X-ray studies were normal; and that right and 
left ankle range of motion testing was smooth.  With respect 
to the lower back, the examiner noted that the X-ray studies 
showed separate and abnormal pathology, and noted that the 
left knee did cause weight-shifting.  The examiner indicated 
that it was well known that back pain can be a result of the 
type of weight shifting present in the veteran, but that in 
the veteran's case, the documented back pathology could 
explain his reported symptoms.

In a March 2002 statement, Dr. Shieh indicates that the 
veteran had degenerative joint disease affecting both knees, 
and that the veteran reported sustaining shrapnel to his leg.  
Dr. Shieh concluded that this may have accelerated the 
degeneration of his knee.

On file is the report of a May 2003 VA examination of the 
veteran, at which time his claims files were reviewed.  The 
veteran denied experiencing any low back injury in service, 
and reported that his lower back pain developed around 1993; 
he believed the lower back pain was secondary to his limp.  
He indicated that he used a cane for his left knee as well as 
a left knee corset.  Physical examination disclosed that the 
veteran presented with a cane, but the examiner noted that 
the cane was not necessary for him to ambulate.  Physical 
examination of the back disclosed the absence of any 
identified abnormalities.  X-ray studies of the lumbar spine 
showed osteoarthritic changes involving the L4-L5 and L5-S1 
facets, as well as generalized osteoporosis.  The veteran was 
diagnosed with generalized osteoporosis, and with complaints 
of low back pain without neurological or mechanical deficit.  
The examiner explained that the osteoporosis was the best 
reason for the low back pain.  The examiner noted that the 
low back pain could not be attributed to the left knee 
disability, because the left knee would not be expected to 
cause any significant limp, and he noted that the veteran in 
fact did not evidence a limp on examination.  The examiner 
also concluded that the veteran's lumbar complaints were not 
related to service.

The veteran was afforded a second VA examination in May 2003, 
at which time he denied any injury to his right knee or to 
his ankles in service.  The veteran explained his belief that 
the right knee pain was secondary to increased weight-bearing 
caused by his left knee disorder.  He reported that his 
bilateral ankle pain began around 1993, and explained that he 
believed it also was secondary to limping caused by his left 
knee disorders.  Physical examination showed a brisk and 
normal gait.  He presented with a new cane and corset, but 
the examiner concluded that he did not require a cane to 
ambulate.  The veteran's left knee ligaments were intact, 
without signs of instability.  No right knee or right or left 
ankle abnormalities were identified.  X-ray studies of the 
right knee disclosed mild narrowing of the medial compartment 
and generalized osteoporosis.  X-ray studies of the ankles 
showed generalized osteoporosis, but were otherwise negative.  
The examiner diagnosed generalized osteoporosis; left knee 
mild osteoarthritis without neurological or mechanical 
deficit; and normal bilateral ankles.  The examiner concluded 
that the right knee and bilateral ankle pain was not due to 
service or to left knee disability.  He explained that the 
left knee disorders would not be expected to involve 
significant limping, and he noted that the generalized 
osteoporosis was most likely the source of his right knee and 
bilateral ankle pain and was due to advancing age.

At his January 2004 hearing, the veteran testified that a 
treating physician had informed him that his low back 
disability resulted from his left knee disorders.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence of arthritis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2003).  Additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2003).  The effect of this 
law is that service connection will not be precluded for 
combat veterans simply because of the absence of notation of 
a claimed disability in the official service records.  
However, the law does not create a presumption of service 
connection, and service connection remains a question which 
must be decided based on all the evidence in the individual 
case.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Smith 
v. Derwinski, 2 Vet. App. 137 (1992).
 

A.  Right knee disability

Given that service personnel records indicate that the 
veteran's awards and decorations include, inter alia, the 
Combat Infantry Badge, the Board finds that the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are 
applicable, and it is conceded that the veteran experienced 
right knee injury in service as he sometimes claims.  
Nevertheless, even assuming that the veteran's right knee was 
injured in service, his examination for discharge is silent 
for any right knee complaints, finding or diagnosis, X-ray 
studies of the knee in July 1953 were negative for any 
abnormalities, and there is no post-service medical evidence 
of any right knee disability until 1996, decades after 
service.  Moreover, while a treating physician in July 1999 
described a scar over the right knee as a war injury, the 
examiner nevertheless attributed the veteran's right knee 
disorder to favoring his leg for a number of years.  In 
addition, while Dr. Shieh noted the possibility that an 
injury to the right knee in service accelerated degeneration 
in the knee, he indicated only that such an injury may have 
contributed to the current right knee disorder.  The 
veteran's contention that his right knee disorder originated 
in service was addressed by the May 2003 VA examiner, who 
concluded, after reviewing the claims files and examining the 
veteran, that the veteran's current right knee disorder was 
not due to service.

The veteran primarily contends that his right knee disability 
is secondary to an altered gait caused by the need to 
compensate for his service-connected left knee disorders.  
Evidence in support of his contention consists of the opinion 
of the July 1999 treating physician that the veteran's right 
knee arthritis was secondary to favoring his left leg for a 
number of years.  Other evidence somewhat supportive of his 
claim consists of the February 2004 entry in the VA treatment 
records noting that the veteran was probably compensating for 
left knee pain, and the report of the April 2001 examination 
indicating that the veteran's left knee problems had caused 
him to shift his weight.  Notably, however, the April 2001 
examiner essentially indicated that the veteran did not 
report any pertinent right knee complaints attributable to 
any weight shifting, and that in any event neither the 
veteran's treating physicians nor the April 2001 examiner 
reviewed the veteran's claims files prior to offering their 
opinions.

In contrast, the veteran was examined in May 2003 to 
specifically address whether his service-connected left knee 
disability caused or chronically worsened his right knee 
disorder.  The examiner concluded that the veteran's left 
knee disorder was not productive of the type of gait 
disturbance which would be expected to cause right knee 
pathology, and the examiner specifically concluded that the 
veteran's right knee disability was not due to the service-
connected left knee disability.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, in the context of the evidence of record, the 
Board places greater weight on the May 2003 opinion of the VA 
physician who reviewed the veteran's medical history and 
examined the veteran, than it does on the July 1999 and 
February 2004 entries in the VA treatment records or the 
April 2001 examination report.  The July 1999 opinion was 
based on the clinician's understanding that the veteran's 
left knee disorder was productive of a gait disturbance which 
was sufficiently severe as to result in right knee pathology.  
The February 2004 entry and April 2001 examination report 
noted that the veteran's left knee disorder did result in the 
veteran's altering his weight distribution to compensate for 
left knee symptoms.  The Board points out, however, that the 
opinions contained in the July 1999 and February 2004 
entries, and in the April 2001 examination report, are not 
wholly consistent with the veteran's clinical presentation, 
and are not based on a review of the veteran's medical 
history.  In particular the Board points out that, other than 
on one occasion in August 2002, the veteran presented to his 
treating physicians with a normal gait.  Even when his gait 
was described as abnormal in August 2002, the physical 
therapist concluded that there was at most mild 
incoordination caused by the gait disturbance.  Moreover, 
while the April 2001 examiner noted the presence of a limp 
and guarded gait, the veteran's gait was described as normal 
on VA fee basis examination in August 2000, and on VA 
examination in May 2003.  The August 2000 and May 2003 
examiners noted that the veteran did not actually require an 
assistive device to ambulate, and the Board notes that the 
April 2001 examiner did not conclude that the veteran's right 
knee disorder was actually caused or worsened by the left 
knee disability; the examiner noted instead that the veteran 
did not report any right knee complaints.

In addition, the Board notes that there is no indication that 
the veteran is competent to provide a medical opinion 
concerning whether any right knee disability was caused or 
chronically worsened by service-connected left knee 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2003).  

In contrast, the May 2003 VA physician concluded that the 
veteran's claimed right knee disorder was not due to the 
service-connected left knee disability.  In providing this 
opinion the examiner not only examined the veteran, noting 
that he did not present with a limp or the need for an 
assistive device, but also reviewed the veteran's claims 
files and medical history.  The Board finds that the May 2003 
opinion is better supported by the evidence of record, which 
shows that the veteran's gait is usually normal, without the 
actual need for an assistive device, and showing that the 
veteran's left knee disability is stable without more than 
mild incoordination or weakness.  As discussed in the 
preceding section, the veteran continues to exhibit a 
substantial range of left knee motion, even when his 
complaints of pain are considered.

In sum, the record shows that the veteran's right knee 
disability did not originate in service or until many years 
thereafter, is not otherwise due to service, and was not 
caused or chronically worsened by his service-connected left 
knee disability.  The Board therefore concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for right knee disability.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The veteran's claim is therefore denied.

B.  Bilateral ankle disability

Service medical records are negative for any reference to 
right or left ankle complaints or findings.  While the 
veteran in December 1953 complained of left lower extremity 
tenderness extending to his ankle, physical examination of 
the ankle was negative for any abnormalities, and X-ray 
studies of the left ankle in February 1954 were normal.  
There is no post-service medical evidence of right or left 
ankle disability until May 2003 (when bilateral ankle 
osteoporosis was diagnosed) and no competent evidence linking 
any right or left ankle disability to service.

The veteran contends instead that he has bilateral ankle 
disability resulting from the alteration of his gait from his 
service-connected left knee disorder.  The record shows, 
however, that the only evidence of a current bilateral ankle 
disorder consists of May 2003 X-ray studies demonstrating the 
presence of osteoporosis in the ankles.  The etiology of the 
veteran's bilateral ankle disorder was specifically addressed 
by the May 2003 examiner, who concluded that the right and 
left ankle disability was not due to the service-connected 
left knee disorder.

In essence, the only evidence supportive of the veteran's 
claim consists of the statements of the veteran himself that 
his bilateral ankle disorder was caused or worsened by 
service-connected left knee disability.  However, as a 
layperson, the veteran is not competent to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2003).  The Board consequently finds 
that the preponderance of the evidence is against the 
veteran's claim, and that his claim for service connection 
for bilateral ankle disability, to include on a secondary 
basis, is denied.  Because the preponderance of the evidence 
is against the claim, application of the evidentiary 
equipoise rule, which mandates that where the evidence is 
balanced and a reasonable doubt exists as to a material 
issue, the benefit of the doubt shall be given to the 
claimant, is not required in this case.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

C.  Low back disability

Service medical records are negative for any finding or 
diagnosis of low back disability, and there is no post-
service medical evidence of low back problems until decades 
after service, and no competent evidence linking any low back 
disorder to the veteran's period of service.

With respect to any relationship between the veteran's low 
back disability and his service-connected left knee 
disability, the Board notes that the evidence in support of 
his contention consists of the opinion of the February 2004 
treating physician that, in relation to diagnoses of 
scoliosis with low back muscle strain, the veteran was 
probably compensating for left knee pain.  In contrast, the 
April 2001 VA examiner noted that while the veteran's left 
knee did cause the veteran to re-distribute his weight-
bearing, X-ray studies documented separate and abnormal 
pathology to account for the veteran's lower back symptoms; 
the examiner concluded that while back pain could result from 
the type of weight shifting present in the veteran, the 
veteran's documented back pathology could also account for 
the reported symptoms (implying that any actual back 
pathology was unrelated to the left knee disorders).  The May 
2003 examiner was less equivocal, concluding that the 
veteran's low back disorder was not etiologically related to 
service, and could not be attributed to left knee disability.  
The examiner explained that the veteran's lower back 
complaints were likely due to osteoporosis, and essentially 
concluded that the veteran's left knee disorder simply was 
not productive of the type of gait disturbance as to result 
in lower back pathology.

The Board finds that the opinion of the May 2003 examiner is 
entitled to greater evidentiary weight than the opinion of 
the February 2004 treating physician.  The Board notes that 
the May 2003 opinion was based on a review of the claims 
files, as well as examination of the veteran, and that the 
opinion is supported by the evidence of record showing that 
the veteran's gait is largely normal, and that he does not 
actually require the use of an assistive device.  The Board 
notes that even the April 2001 examiner, who noted the 
presence of an altered gait, was equivocal about whether the 
lower back complaints could be attributed to the left knee 
disorder.  The Board points out that the February 2004 
opinion was not based on a review of the veteran's medical 
history. 

The Board also notes that, as there is no indication the 
veteran is competent to provide a medical opinion concerning 
whether any low back disability was caused or chronically 
worsened by service-connected left knee disability, his 
opinions as to medical causation do not constitute competent 
evidence.  See Espiritu, supra.  

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, to include on a secondary basis, for low 
back disability.  38 U.S.C.A. § 5107; Gilbert, supra.  The 
veteran's claim is therefore denied.




ORDER

Entitlement to an increased disability rating for left knee 
laxity is denied.

Entitlement to an increased disability rating for left knee 
arthritis is denied.

Entitlement to service connection, to include on a secondary 
basis, for right knee disability is denied.

Entitlement to service connection, to include on a secondary 
basis, for bilateral ankle disability is denied.

Entitlement to service connection, to include on a secondary 
basis, for low back disability is denied.





	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



